[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 80 
The board of education of the city of Buffalo is a corporation. (Matter of Fleischmann v. Graves, 235 N.Y. 84.) It has charge of the public school system of such city, with sole and exclusive authority to employ superintendents and teachers and fix their salaries. (Laws of 1919, chap. 645; Matter of Emerson v.Buck, 230 N.Y. 380.) On the 26th of December, 1919, in pursuance of the power thus given, it fixed the salary of Ernest C. Hartwell, one of the respondents, as superintendent of schools, at $10,000. Earlier in the year his salary had been fixed at the same amount by the board of education, with the consent and approval of the city council. He was regularly paid that salary from the time when it was so fixed to July, 1922, when the appellant Graves, as commissioner of finance and accounts, refused to countersign the warrant for $416.66, his salary for the first half of the month of July on the basis of an annual salary of $10,000. The board of education thereupon applied to the Special Term of the Supreme Court for an order of mandamus compelling him to do so. The application was granted. An appeal was then taken to the Appellate Division, fourth department, where the order was unanimously affirmed, with leave, however, to appeal to this court on the ground that a question of law was presented which ought to be here reviewed.
In January, 1922, the board of education transmitted to the defendant an estimate of the amounts which would be required for the payment of salaries of the superintendent, teachers, supervising staff and other employees of the department of education of the city of Buffalo for the fiscal year beginning July 1, 1922. The total amount so estimated was $8,276,906.32. It was made up of 166 different items, among which was one for $10,000, the salary of the superintendent of schools. The total estimate was reduced by the city council to $7,214,219.88, and among other reductions was the *Page 81 
estimated salary of the superintendent of schools from $10,000 to $7,000.
On the 1st of July, 1922, there was placed to the credit of the board of education for educational purposes for the fiscal year beginning at that time, the amount allowed by the council, $7,214,219.88, of which $6,148,627.50 was for the salary of superintendent, teachers and other employees of the department of education, so that there was, at the time the warrant here in question was drawn and presented to the appellant for his signature, sufficient funds to the credit of the board to meet the amount represented by the warrant. Notwithstanding that fact, he refused to countersign the same, upon the ground that the council, in the exercise of its discretion, had determined not only the gross amount to be raised and used for educational purposes, but also that of such amount only $7,000 could be used for the payment of the superintendent's salary and for that reason he had no authority to countersign a warrant for the first half of the month of July based upon a salary of $10,000.
The board of education of the city of Buffalo, as before stated, is a separate and independent corporation. It is not tied to or connected with the city council. It is charged by law with certain definite and well-defined duties. It is given very broad powers in the administration of the public educational system of the city and these powers are exclusive and in no way controlled by the city council, except as to the total amount that shall be expended for educational purposes. The board not only fixes the salaries of the superintendent and teachers (where they are not otherwise fixed by law) but it also fixes the amount to be paid other employees. (Matter of Emerson v. Buck, supra.) The funds which the board has under its control, and which it is held responsible for disbursing, are derived largely from: (a) An amount annually appropriated by the legislature for the support *Page 82 
of common schools and apportioned by the commissioner of education. The amount so appropriated is required to be used exclusively for the payment of teachers' salaries (Education Law [Cons. Laws, ch. 16], sec. 490.); (b) appropriations by the city council, raised by taxation as a part of the city budget (Education Law, sec. 877, subd. 6, as amended by Laws of 1917, chap. 786); and (c) proceeds derived from the sale of textbooks, tuition of pupils, and other small items.
The intent of the legislature in enacting the Education Law is clear. It imposes upon boards of education, as separate corporate bodies representing the state, the responsibility of furnishing an efficient system of public education (People ex rel. Wells Newton Co. v. Craig, 232 N.Y. 125), and in this respect they are not subject to or controlled by the city authorities. In order to enable such boards to properly discharge the duties thus imposed, they are clothed with authority to act independently of the city authorities. As to when, how and where the amounts placed at their disposal shall be disbursed, each board exercises an independent judgment, uncontrolled by and in no respect interfered with or influenced by the city authorities. The boards cannot incur a liability or an expense chargeable against the funds under their control except for educational purposes, and this only to the extent of the amounts placed at their disposal. (Education Law, sec. 877, subd. 3, as amended by Laws of 1917, chap. 786.) While such boards are required each year to submit to the city council itemized estimates of the amounts which will be required for educational purposes for the fiscal year (Education Law, as amended by Laws of 1917, chap. 786, sec. 877, subd. 1) the council may, nevertheless reduce, in its discretion, the total amount thus estimated. (Matter of Emerson v. Buck,supra.) The council has control over the total amount to be used for educational purposes and in this respect the board of education is *Page 83 
controlled. This, however, is the extent of the city council's power. It can reduce the total amount to be expended, but cannot control the way in which such expenditure shall be made. As to the estimated amount required, as indicated in the items, it has no power to reduce, modify or qualify the same, and whenever it does so it is by way of suggestion only to the board of education that by reducing those items it can keep within the total amount appropriated. Notwithstanding such suggestions the board, in the last instance, in the exercise of its discretion, must determine for itself how the money within its control shall be expended, to the end that an efficient system of education in the city shall be maintained.
Section 880, subdivision 3, of the Education Law, as amended by chapter 786, Laws of 1917, requires that the commissioner of finance and accounts shall countersign warrants drawn by the board, and in addition to this the board is required to classify its funds and furnish the necessary data for that purpose. This is to enable the financial officer of the city to keep an account of its disbursements and insure compliance with statutory requirements as to the use of such funds for educational purposes, and also the genuineness of the signature of the board on the warrants.
The fact being undisputed that there were sufficient funds to the credit of the board, moneys appropriated for the payment of superintendent's and teachers' salaries, the appellant had no power, and he was not authorized to determine the legality of the charge. That being so, he was not justified in refusing to countersign the warrant in question. The salary of the superintendent had been fixed by the board. It had a right to fix it. It also had a right to determine how and when it should be paid. The warrant in question was drawn strictly in accordance with its direction and for that reason the superintendent was entitled to be paid the amount called for. *Page 84 
The order of the Appellate Division should, therefore, be affirmed, with costs.
HISCOCK, Ch. J., POUND, CRANE and ANDREWS, JJ., concur; CARDOZO, J., concurs in result; HOGAN, J., dissents.
Order affirmed.